DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) in view of Hu et al. (CN 112318977 A, “Hu”) and Hayes (US 2004/0058603 A1). It is noted that the disclosure of Hu is based off a machine translation of the reference included with the Office action mailed 02 June 2022.
With respect to claim 1, Veiga discloses the outer surfaces, i.e. a first surface and a second surface, of a one-piece woven air bag structure have a solid polymeric film laminated on them through the use of polyurethane adhesives; the solid polymeric film is made from polyurethane ([0025]). Thus, Veiga discloses the following structure: first bonding layer/first adhesive layer/fabric layer/second adhesive layer/second bonding layer. While there may be no explicit disclosure regarding the one-piece woven air bag structure being a three-dimensional fabric layer, given that it is inflatable and has depth and height and is identical to that of the present invention (see instant specification, [0028], which discloses the three-dimension fabric structure is used in cushioning protective textiles and inflatable protective materials), then it is clear the one-piece woven air bag structure would necessarily inherently be a three-dimensional fabric layer.
Veiga does not disclose wherein the materials of the first adhesive layer, second adhesive layer, first bonding layer, and second bonding layer further comprise a conductive agent, a surface scratch resist agent, a surface hardening agent, a UV absorbing agent, or a foaming agent.
Hu teaches a thermoplastic polyurethane (TPU) composite fabric having a weather-resistant TPU film, a first viscose layer, a nylon cloth, a second viscose layer, a flame retardant TPU film, a third viscose layer, a conductive cloth, and a fourth adhesive layer and TPU film having an anti-ultraviolet masterbatch, i.e. UV absorbing agent, added to the weather-resistant TPU film in order to improve the weather resistance (page 2, “A TPU composite fabric… Further, the anti-ultraviolet masterbatch is added to the polyether weather-resistant TPU film… The outermost layer of the material… the anti-ultraviolet masterbatch is added to improve the weather resistance…”). The weather-resistant TPU film corresponds to the claimed bonding layers.
Veiga and Hu are analogous inventions in the field of polyurethane-containing composite fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second bonding layers of Veiga to contain a UV-absorbing agent as taught by Hu in order to enhance the weather resistance of the layers (Hu, page 2, “A TPU composite fabric… Further, the anti-ultraviolet masterbatch is added to the polyether weather-resistant TPU film… The outermost layer of the material… the anti-ultraviolet masterbatch is added to improve the weather resistance…”).
Veiga in view of Hu does not disclose wherein the materials of the first adhesive layer and second adhesive layer further comprise a conductive agent, a surface scratch resist agent, a surface hardening agent, a UV absorbing agent, or a foaming agent.
Hayes teaches a laminated tarp having a fabric layer sandwiched between two layers of a polymeric material comprising a vinyl (co)polymer and polyurethane material, and having a thermosetting adhesive layer between the polyurethane material and fabric layer (Abstract, [0001], [0048-0070]). The second polymeric layer is made from an adhesive material, including a polyurethane-based formulation and additionally contains a UV protector, i.e. UV absorber, ([0045], [0135-0136], [0180]). The second polymeric layer corresponds to the claimed adhesive layer.
Veiga in view of Hu and Hayes are analogous inventions in the field of composite fabrics having polyurethane adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane adhesive layers of Veiga in view of Hu to contain UV absorber as taught by Hayes in order to enhance the UV protection of the article. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 2, Veiga discloses the yarns have deniers of about 70D-1200D and having weave counts, i.e. weaving density, of from about 20-150 yarns/in ([0047]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the denier and weaving density, including over values presently claimed, in order to provide a fabric having improved tear resistance and is useable in air bag and side curtain applications ([0047]).
With respect to claim 3, Veiga discloses the yarns have deniers of about 70D-1200D and having weave counts, i.e. weaving density, of from about 20-150 yarns/in ([0047]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the denier and weaving density, including over values presently claimed, in order to provide a fabric having improved tear resistance and is useable in air bag and side curtain applications ([0047]).
With respect to claim 4, Veiga discloses the polyurethane adhesive includes antibacterial agents, flame retardants, and colorants ([0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antibacterial agent, flame retardant, and colorant in any polyurethane layer, including those of the first and second adhesive layers and the first and second bonding layers, in order to provide a layer having antibacterial properties, decreased risk of flammability, and a desired color. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 5, Veiga discloses the polyurethane adhesive is a thermosetting polyurethane ([0059]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) in view of Hu et al. (CN 112318977 A, “Hu”) and Hayes (US 2004/0058603 A1), as applied to claim 1 above, and further in view of and the evidence provided by Madani et al. (The aggregation status of nanosilicas and silica fume, used in cementitious mixtures, “Madani”) and Lexico (Nanoscale). It is noted that the disclosure of Hu is based off a machine translation of the reference included with the Office action mailed 02 June 2022.
With respect to claim 6, Veiga discloses the polyurethane adhesive includes finely ground silica, such as Aerosil 380 ([0061]); as evidenced by Madani, the median particle size of Aerosil 380 is 9.2 µm (page 4, “The aggregation status… The median size of aggregates of silica fume, Aersosil 200 and Aerosil 380 were determined as 7.2 µm, 8.9 µm and 9.2 µm, respectively”); the definition of “nanoscale”, as evidenced by Lexico, is “of a size measurable in nanometers or microns” (page 1). Thus, the Aerosil 380 is a nano-scale silicon dioxide additive.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) in view of Hu et al. (CN 112318977 A, “Hu”) and Hayes (US 2004/0058603 A1) as applied to claim 1 above, and further in view of Camacho et al. (Basis and Applications of Silicon Reinforced Adhesives, “Camacho”). It is noted that the disclosure of Hu is based off a machine translation of the reference included with the Office action mailed 02 June 2022.
With respect to claim 6, while Veiga discloses the polyurethane adhesive includes additives such as finely ground silica, Veiga does not explicitly disclose the particle size of the silica.
Camacho teaches adding silica to polyurethane adhesives improves the adhesion properties, provides hydrophilic properties, and acts as a rheological agent, controlling the viscosity, thixotropic, and acting as an emulsifying agent and sedimentation control (pages 1-2, “Also the use of nanoparticles… With the [pyrogenic silica], it has been found… and sedimentation control”). The silica particles are nanoparticles having a particle size ranging from 10-1000 nm (pages 3-4, “Silicon nanoparticles can exhibit… These can vary in size, with particles ranging from just over 10 nm to some 1000 nm in their wide range of applications… The most used in polyurethanes adhesives reinforced with silicon nanoparticles is the fumed silica…”). Camacho further teaches such adhesives are used in textiles and automobiles (page 5, “Adhesive technology has been of great importance in the construction industry, paints, electronics, footwear and textiles, automobiles, food, among others”).
Veiga in view of Hu and Hayes and Camacho are analogous inventions in the field of polyurethane adhesives containing silica additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane adhesive of Veiga in view of Hu and Hayes to contain silica nanoparticles as taught by Camacho in order to enhance the adhesion properties and to provide hydrophilic properties (Camacho, pages 1-2, “Also the use of nanoparticles… With the [pyrogenic silica], it has been found… and sedimentation control”).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) in view of Hayes (US 2004/0058603 A1).
With respect to claim 1, Veiga discloses the outer surfaces, i.e. a first surface and a second surface, of a one-piece woven air bag structure have a solid polymeric film laminated on them through the use of polyurethane adhesives; the solid polymeric film is made from polyurethane ([0025]). Thus, Veiga discloses the following structure: first bonding layer/first adhesive layer/fabric layer/second adhesive layer/second bonding layer. While there may be no explicit disclosure regarding the one-piece woven air bag structure being a three-dimensional fabric layer, given that it is inflatable and has depth and height and is identical to that of the present invention (see instant specification, [0028], which discloses the three-dimension fabric structure is used in cushioning protective textiles and inflatable protective materials), then it is clear the one-piece woven air bag structure would necessarily inherently be a three-dimensional fabric layer.
Veiga does not disclose wherein the materials of the first adhesive layer, second adhesive layer, first bonding layer, and second bonding layer further comprise a conductive agent, a surface scratch resist agent, a surface hardening agent, a UV absorbing agent, or a foaming agent.
Hayes teaches a laminated tarp having a fabric layer sandwiched between two layers of a polymeric material comprising a vinyl (co)polymer and polyurethane material, and having a thermosetting adhesive layer between the polyurethane material and fabric layer (Abstract, [0001], [0048-0070]). The second polymeric layer is made from an adhesive material, including a polyurethane-based formulation and additionally contains a UV protector, i.e. UV absorber, ([0045], [0135-0136]). The other layers of the tarp additionally contain additives such as UV protectors, i.e. UV absorbers ([0180]).
Veiga and Hayes are analogous inventions in the field of composite fabrics having polyurethane adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane layers of Veiga to contain a UV absorber as taught by Hayes in order to enhance the UV protection of the article. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 2, Veiga discloses the yarns have deniers of about 70D-1200D and having weave counts, i.e. weaving density, of from about 20-150 yarns/in ([0047]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the denier and weaving density, including over values presently claimed, in order to provide a fabric having improved tear resistance and is useable in air bag and side curtain applications ([0047]).
With respect to claim 3, Veiga discloses the yarns have deniers of about 70D-1200D and having weave counts, i.e. weaving density, of from about 20-150 yarns/in ([0047]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the denier and weaving density, including over values presently claimed, in order to provide a fabric having improved tear resistance and is useable in air bag and side curtain applications ([0047]).
With respect to claim 4, Veiga discloses the polyurethane adhesive includes antibacterial agents, flame retardants, and colorants ([0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antibacterial agent, flame retardant, and colorant in any polyurethane layer, including those of the first and second adhesive layers and the first and second bonding layers, in order to provide a layer having antibacterial properties, decreased risk of flammability, and a desired color. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 5, Veiga discloses the polyurethane adhesive is a thermosetting polyurethane ([0059]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) in view of Hayes (US 2004/0058603 A1), as applied to claim 1 above, and further in view of and the evidence provided by Madani et al. (The aggregation status of nanosilicas and silica fume, used in cementitious mixtures, “Madani”) and Lexico (Nanoscale).
With respect to claim 6, Veiga discloses the polyurethane adhesive includes finely ground silica, such as Aerosil 380 ([0061]); as evidenced by Madani, the median particle size of Aerosil 380 is 9.2 µm (page 4, “The aggregation status… The median size of aggregates of silica fume, Aersosil 200 and Aerosil 380 were determined as 7.2 µm, 8.9 µm and 9.2 µm, respectively”); the definition of “nanoscale”, as evidenced by Lexico, is “of a size measurable in nanometers or microns” (page 1). Thus, the Aerosil 380 is a nano-scale silicon dioxide additive.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) in view of Hayes (US 2004/0058603 A1) as applied to claim 1 above, and further in view of Camacho et al. (Basis and Applications of Silicon Reinforced Adhesives, “Camacho”).
With respect to claim 6, while Veiga in view of Hayes discloses the polyurethane adhesive includes additives such as finely ground silica, Veiga in view of Hayes does not explicitly disclose the particle size of the silica.
Camacho teaches adding silica to polyurethane adhesives improves the adhesion properties, provides hydrophilic properties, and acts as a rheological agent, controlling the viscosity, thixotropic, and acting as an emulsifying agent and sedimentation control (pages 1-2, “Also the use of nanoparticles… With the [pyrogenic silica], it has been found… and sedimentation control”). The silica particles are nanoparticles having a particle size ranging from 10-1000 nm (pages 3-4, “Silicon nanoparticles can exhibit… These can vary in size, with particles ranging from just over 10 nm to some 1000 nm in their wide range of applications… The most used in polyurethanes adhesives reinforced with silicon nanoparticles is the fumed silica…”). Camacho further teaches such adhesives are used in textiles and automobiles (page 5, “Adhesive technology has been of great importance in the construction industry, paints, electronics, footwear and textiles, automobiles, food, among others”).
Veiga in view of Hayes and Camacho are analogous inventions in the field of polyurethane adhesives containing silica additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane adhesive of Veiga in view of Hayes to contain silica nanoparticles as taught by Camacho in order to enhance the adhesion properties and to provide hydrophilic properties (Camacho, pages 1-2, “Also the use of nanoparticles… With the [pyrogenic silica], it has been found… and sedimentation control”).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102285185 A, “Li”) in view of Hu et al. (CN 112318977 A, “Hu”) and Hayes (US 2004/0058603 A1). It is noted that the disclosures of Li and Hu are based off machine translations of the references included with the Office action mailed 02 June 2022.
With respect to claims 1 and 5, Li discloses an article having a fabric layer with a layer of adhesive coating outside the fabric and a TPU film layer attached to the fabric layer via the adhesive coating (page 1, “According to the above-mentioned technical problems, the present invention proposes a high-adhesion TPU coated fabric, which is composed of a fabric layer (1) and a TPU film layer (2), and the fabric layer (1) includes a layer of adhesive coating outside the fabric. The layer (1) and the TPU film layer (2) are firmly connected by means of a high-adhesion adhesive layer”). The TPU film layer corresponds to the claimed bonding layer; the adhesive coating corresponds to the claimed adhesive layer; the fabric layer corresponds to the claimed three-dimensional fabric layer having a first surface and a second surface opposite to each other. The high-adhesion adhesive layer, i.e. adhesive layer, is a semi-thermosetting polyurethane, i.e. a thermosetting polyurethane (page 1, “The component of the high-adhesion adhesive layer is a semi-thermosetting polyurethane…”). Li further discloses the fabric may be double-sided, in which case the fabric is coated again with the TPU (pages 2-3, “When a double-sided TPU-coated fabric is required, coat the fabric surface of the single-sided TPU-coated fabric made above with … TPU again to form a high-adhesion double-sided TPU-coated fabric”). Thus, the first TPU coating corresponds to the first bonding layer, the first adhesive coating corresponds to the first adhesive layer, the fabric corresponds to the three-dimensional fabric layer, the second adhesive coating corresponds to the second adhesive layer, and the second TPU coating corresponds to the second bonding layer presently claimed.
Li does not disclose wherein the materials of the first adhesive layer, second adhesive layer, first bonding layer, and second bonding layer further comprise a conductive agent, a surface scratch resist agent, a surface hardening agent, a UV absorbing agent, or a foaming agent.
Hu teaches a thermoplastic polyurethane (TPU) composite fabric having a weather-resistant TPU film, a first viscose layer, a nylon cloth, a second viscose layer, a flame retardant TPU film, a third viscose layer, a conductive cloth, and a fourth adhesive layer and TPU film having an anti-ultraviolet masterbatch, i.e. UV absorbing agent, added to the weather-resistant TPU film in order to improve the weather resistance (page 2, “A TPU composite fabric… Further, the anti-ultraviolet masterbatch is added to the polyether weather-resistant TPU film… The outermost layer of the material… the anti-ultraviolet masterbatch is added to improve the weather resistance…”). The weather-resistant TPU film corresponds to the claimed bonding layers.
Li and Hu are analogous inventions in the field of polyurethane-containing composite fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second bonding layers of Li to contain a UV-absorbing agent as taught by Hu in order to enhance the weather resistance of the layers (Hu, page 2, “A TPU composite fabric… Further, the anti-ultraviolet masterbatch is added to the polyether weather-resistant TPU film… The outermost layer of the material… the anti-ultraviolet masterbatch is added to improve the weather resistance…”).
Li in view of Hu does not disclose wherein the materials of the first adhesive layer and second adhesive layer further comprise a conductive agent, a surface scratch resist agent, a surface hardening agent, a UV absorbing agent, or a foaming agent.
Hayes teaches a laminated tarp having a fabric layer sandwiched between two layers of a polymeric material comprising a vinyl (co)polymer and polyurethane material, and having a thermosetting adhesive layer between the polyurethane material and fabric layer (Abstract, [0001], [0048-0070]). The second polymeric layer is made from an adhesive material, including a polyurethane-based formulation and additionally contains a UV protector, i.e. UV absorber, ([0045], [0135-0136], [0180]). The second polymeric layer corresponds to the claimed adhesive layer.
Li in view of Hu and Hayes are analogous inventions in the field of composite fabrics having polyurethane adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane adhesive layers of Li in view of Hu to contain UV absorber as taught by Hayes in order to enhance the UV protection of the article. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102285185 A, “Li”) in view of Hayes (US 2004/0058603 A1). It is noted that the disclosure of Li is based off a machine translation of the reference included with the Office action mailed 02 June 2022.
With respect to claims 1 and 5, Li discloses an article having a fabric layer with a layer of adhesive coating outside the fabric and a TPU film layer attached to the fabric layer via the adhesive coating (page 1, “According to the above-mentioned technical problems, the present invention proposes a high-adhesion TPU coated fabric, which is composed of a fabric layer (1) and a TPU film layer (2), and the fabric layer (1) includes a layer of adhesive coating outside the fabric. The layer (1) and the TPU film layer (2) are firmly connected by means of a high-adhesion adhesive layer”). The TPU film layer corresponds to the claimed bonding layer; the adhesive coating corresponds to the claimed adhesive layer; the fabric layer corresponds to the claimed three-dimensional fabric layer having a first surface and a second surface opposite to each other. The high-adhesion adhesive layer, i.e. adhesive layer, is a semi-thermosetting polyurethane, i.e. a thermosetting polyurethane (page 1, “The component of the high-adhesion adhesive layer is a semi-thermosetting polyurethane…”). Li further discloses the fabric may be double-sided, in which case the fabric is coated again with the TPU (pages 2-3, “When a double-sided TPU-coated fabric is required, coat the fabric surface of the single-sided TPU-coated fabric made above with … TPU again to form a high-adhesion double-sided TPU-coated fabric”). Thus, the first TPU coating corresponds to the first bonding layer, the first adhesive coating corresponds to the first adhesive layer, the fabric corresponds to the three-dimensional fabric layer, the second adhesive coating corresponds to the second adhesive layer, and the second TPU coating corresponds to the second bonding layer presently claimed.
Li does not disclose wherein the materials of the first adhesive layer, second adhesive layer, first bonding layer, and second bonding layer further comprise a conductive agent, a surface scratch resist agent, a surface hardening agent, a UV absorbing agent, or a foaming agent.
Hayes teaches a laminated tarp having a fabric layer sandwiched between two layers of a polymeric material comprising a vinyl (co)polymer and polyurethane material, and having a thermosetting adhesive layer between the polyurethane material and fabric layer (Abstract, [0001], [0048-0070]). The second polymeric layer is made from an adhesive material, including a polyurethane-based formulation and additionally contains a UV protector, i.e. UV absorber, ([0045], [0135-0136]). The other layers of the tarp additionally contain additives such as UV protectors, i.e. UV absorbers ([0180]).
Li and Hayes are analogous inventions in the field of composite fabrics having polyurethane adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane layers of Li to contain a UV absorber as taught by Hayes in order to enhance the UV protection of the article. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.

Regarding the prior art rejections, Applicant argues Veiga does not disclose the claimed conductive agent, surface scratch resist agent, surface hardening agent, UV absorbing agent, or foaming agent as required by claim 1.
In response to Applicant’s argument, the examiner acknowledges neither Veiga nor Li disclose the presently claimed additives required by claim 1. However, the references were not used to meet this limitation. Rather, Hu and/or Hayes are now used to meet this limitation.
Hu teaches a thermoplastic polyurethane (TPU) composite fabric having a weather-resistant TPU film, a first viscose layer, a nylon cloth, a second viscose layer, a flame retardant TPU film, a third viscose layer, a conductive cloth, and a fourth adhesive layer and TPU film having an anti-ultraviolet masterbatch, i.e. UV absorbing agent, added to the weather-resistant TPU film in order to improve the weather resistance (page 2, “A TPU composite fabric… Further, the anti-ultraviolet masterbatch is added to the polyether weather-resistant TPU film… The outermost layer of the material… the anti-ultraviolet masterbatch is added to improve the weather resistance…”). The weather-resistant TPU film corresponds to the claimed bonding layers.
Hayes teaches a laminated tarp having a fabric layer sandwiched between two layers of a polymeric material comprising a vinyl (co)polymer and polyurethane material, and having a thermosetting adhesive layer between the polyurethane material and fabric layer (Abstract, [0001], [0048-0070]). The second polymeric layer is made from an adhesive material, including a polyurethane-based formulation and additionally contains a UV protector, i.e. UV absorber, ([0045], [0135-0136]). The other layers of the tarp additionally contain additives such as UV protectors, i.e. UV absorbers ([0180]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Veiga and Li to include the UV absorbing agents taught by Hu and Hayes in order to enhance the UV resistance of the article.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/    Supervisory Patent Examiner, Art Unit 1787